Citation Nr: 0914418	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a kidney condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In his April 2006 substantive appeal, the Veteran requested a 
video conference hearing before the Board.  Notice of the 
hearing scheduled for April 16, 2008 was sent in March 2008.  
The Veteran did not report to the RO on the date of the 
hearing; there is no outstanding hearing request.  


FINDINGS OF FACT

1.  Glycosuria, or the excretion of glucose in the urine, was 
noted upon entry into active service.  

2.  The competent medical evidence fails to show that the 
Veteran's preexisting kidney condition increased in severity 
during service.  


CONCLUSION OF LAW

A kidney condition was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in March 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was not prejudicial given that 
service connection is being denied and no rating or effective 
date will be assigned.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, Social Security Administration (SSA) records, VA 
medical center (VAMC) treatment notes and private medical 
records from Urologic Specialists of Oklahoma and St. Francis 
Hospital.  The Veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal.

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises only if, among other things, 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
McLendon at 82.  

Here, the Veteran was not provided with a VA examination, but 
the Board finds that there is sufficient competent medical 
evidence of record to decide the claim.  The medical 
evidence, described more fully below, consists of service 
medical records and numerous post-service medical records 
describing the Veteran's current condition and its history.  
These documents adequately support the Board's findings.  No 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Merits of the Claim for Service Connection

The Veteran asserted, in a claim dated in February 2005, that 
he had a kidney condition as a result of a birth defect.  He 
received a medical waiver in order to enter the military.  In 
an April 2009 brief, the Veteran's representative requested 
that the Board grant service connection based on aggravation 
of his pre-existing condition.  As explained more fully 
below, the Board does not find that the Veteran is entitled 
to service connection on any basis.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03. 
 
When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C.A. § 1153; Wagner v. Wagner, 370 F.3d 1089, 1096 
(2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b), see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the baseline against which the Board is to measure any 
worsening of a disability is the Veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
Veteran's condition did not increase in service where 
symptoms described in medical reports prior to service were 
strikingly similar to symptoms described in service medical 
records).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

First, the Board considers whether the claimed disability was 
"noted" upon his entry into active duty service as 
contemplated by 38 U.S.C.A. § 1111.  Tests performed as part 
of the Veteran's entrance examination in January 1987 
revealed glycosuria, or the excretion of glucose into the 
urine, which disqualified the Veteran for service.  Dr. D.N. 
of the Department of Defense examined the Veteran and wrote 
in a January 1987 letter that the Veteran did not have 
diabetes, only a low renal threshold for glucose and no 
evidence of renal disease.  Dr. D.G. stated that the Veteran 
was physically normal and in excellent health.  The medical 
waiver was approved in March 1987, and the Veteran entered 
active service in May of that year.  

Although the Veteran was ultimately cleared for duty, the 
test results and subsequent examination by Dr. D.G. prove 
that a renal abnormality was "noted" at enlistment.  Hence, 
the presumption of soundness does not apply.  The glycosuria 
is fairly characterized as a defect or infirmity within the 
meaning of 38 U.S.C.A. § 1111.  Moreover, its notation was of 
record at the time of acceptance and enrollment.    

The Board now considers whether the Veteran's preexisting 
kidney condition was aggravated in service.  Service 
treatment records are silent as to complaints of or treatment 
for a kidney condition.  A treatment note dated in January 
1989 reveals the Veteran sought treatment for pain in the 
right side, but there was no indication that the pain was 
related to the kidneys.  Even if the pain had been the result 
of the Veteran's kidney condition, it was a temporary flare-
up at most and not sufficient to prove aggravation in 
service.  Service treatment records plainly show that the 
condition did not worsen in service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The record does not contain medical evidence dated in the 
several years following the Veteran's separation from 
service.  In a March 2005 VAMC urology consultation note, Dr. 
T.N. sated that the Veteran presented with a history of a 
congenital horseshoe kidney, a disorder in which the kidneys 
fuse together into a horseshoe shape during development.  Dr. 
T.N. stated the Veteran experienced problems over the past 
ten years, with most problems occurring in the past two 
years, when the Veteran began experiencing symptoms caused by 
kidney stones.  Dr. T.N.'s report shows that these problems 
first manifested five years after the Veteran's separation 
from service.      

The evidence indicates that the Veteran has undergone at 
least ten operations to remove kidney stones since 2003, when 
he had his first lithotripsy.  See March 24, 2006 SSA 
decision, page 4.  In a February 2006 statement, the Veteran 
described his eighth, ninth and tenth procedures in relation 
to his ongoing problem with kidney stones.  

The record shows the Veteran receives disability compensation 
from the SSA, granted in a March 2006 decision.  In that 
decision, the SSA determined that the Veteran was disabled 
due to his kidney condition.  While the medical records used 
to make the decision confirmed the Veteran's diagnosis and 
disabled status, they did not provide any basis to conclude 
that the Veteran's disability began in or was aggravated by 
service.       

This evidence, together with all of the other medical 
evidence, clearly and unmistakably shows that the preexisting 
disability, ultimately diagnosed as a horseshoe kidney with 
nephrolithiasis, was not aggravated during active duty 
service.  Moreover, no relevant symptoms were manifested 
during any applicable presumptive period.  Here, the 
preponderance of the evidence is against the claim, and 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).    


ORDER

Service connection for a kidney disability is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


